Citation Nr: 0205458	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of trauma to the mouth and loss of teeth.

(The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a skin disorder of the feet will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1954 to March 1956 
and from October 1962 to October 1965.

This appeal is from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board of Veterans' Appeals (Board) denied reopening of 
previously disallowed claims in a decision of April 2001.  
(That decision also remanded claims for service connection 
for a gastrointestinal disorder and for an ankle disorder, on 
which final decisions of the Board remain pending.)  In 
September 2001, the United States Court of Appeals for 
Veterans Claims (Court) granted the joint motion of the 
Secretary and the veteran to vacate and remand the Board's 
decision as to those issues and to stay further proceedings 
in the Court due to the recent enactment of the Veterans 
Claims Assistance Act of 2000, (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  This 
decision, except as to the issue involving a skin disorder of 
the feet, responds to the Court's order.

The Board is undertaking additional development on the issue 
involving a skin disorder of the feet pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The RO denied service connection for cardiovascular and 
pulmonary disorders in a September 1994 rating decision.

2.  The veteran was notified of the decision by letter dated 
September 27, 1994, and he did not disagree with that 
decision.

3.  Evidence submitted since the September 1994 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for cardiovascular and pulmonary disorders.

4.  The RO denied service connection for trauma to the mouth 
and loss of teeth in a June 1995 rating decision.

5.  The RO notified the veteran of the decision by letter 
dated June 16, 1995, and he did not disagree with that 
decision.

6.  Evidence submitted since the June 1995 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
residuals of trauma to the mouth and loss of teeth.


CONCLUSIONS OF LAW

1.  The September 1994 denial of service connection for 
cardiovascular and pulmonary disorders is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2001).  

2.  Evidence submitted since the September 1994 denial of 
service connection for cardiovascular and pulmonary disorders 
is not new and material, and the claims are not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  The June 1995 denial of service connection for residuals 
of trauma to the mouth and loss of teeth is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2001).

4.  Evidence submitted since the June 1995 denial of service 
connection for residuals of trauma to the mouth and loss of 
teeth is not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records from the veteran's first period of 
active duty are negative for any complaints or findings of 
trauma to the mouth or of a cardiovascular disorder.  In May 
1954, the veteran was treated for defective teeth needing 
extraction.  Pertinent diagnoses included abscess, 
periapical, chronic, teeth #8, 11; exposure pulp, teeth #2, 
7, 13; and malformation of the alveolar ridge in areas #7-13.  
The veteran underwent extraction of teeth #2, 7, 8, 11, and 
13 and alveolectomy in areas # 7-13.  In February 1956, the 
veteran was diagnosed as having an upper respiratory 
infection (URI).  

On separation examination in March 1956, the veteran denied 
severe tooth or gum trouble, asthma, shortness of breath, 
chronic cough, chest pain, high or low blood pressure, and 
palpitation or pounding heart.  Examination of the mouth, 
lungs, chest and heart was normal.  Blood pressure was 
120/82.

Service medical records from the veteran's second period of 
active duty revealed that he complained of chest congestion 
in January 1964.  In June 1965, he was diagnosed as having a 
URI.

On separation examination in September 1965, the veteran 
denied severe tooth or gum trouble, asthma, shortness of 
breath, chronic cough, high or low blood pressure, and 
palpitation or pounding heart.  He gave a history of chest 
pain.  He also stated that he suffered a head (forehead) 
injury in 1963.  Examination of the mouth, lungs, chest and 
heart was normal.  Blood pressure was 118/76.  A September 
1965 chest x-ray showed a pattern of an infiltrate in the 
lingula of the left lung.  The examiner noted that it was 
unclear whether this represented scarring or inactive 
infiltrate.

In April 1994, the veteran claimed entitlement to service 
connection for heart and pulmonary disorders.  He stated that 
he was diagnosed as having pneumonia in December 1964 and as 
having a heart disorder in September 1965.  He further stated 
that the civilian doctor that treated him shortly after 
service was deceased and that he was treated for a heart 
condition at the VA Medical Center (VAMC) in Tuskegee, 
Alabama, beginning in March 1994.  Accordingly, the RO 
obtained the veteran's VA treatment records.

The veteran's VA treatment records showed that he was 
diagnosed as having hypertension as early as March 1994.  It 
was also noted that he had old dentures, and he requested new 
teeth.  A March 1994 chest x-ray showed apical pleural 
thickening.

In June 1994, the veteran had a VA examination.  The examiner 
noted the veteran wore dentures.  The pertinent diagnosis was 
hypertension.

The RO denied entitlement to service connection for 
hypertension and residuals of pneumonia in a September 1994 
rating decision.  The RO notified the veteran of this 
decision and of his appellate rights by letter dated 
September 27, 1994.  He did not appeal.

In a November 1994 written statement, the veteran reported 
that both of his jaw bones were broken when his head injury 
occurred during service.  He stated that all of his teeth 
were pulled out because of this injury and replaced with 
false teeth.

In June 1995 the RO obtained the veteran's VA treatment 
records from Tuskegee VAMC, some of which were copies of 
those already of record.

The veteran's VA treatment records dated from 1994 to 1995 
included a diagnosis of hypertension.  A copy of the March 
1994 chest x-ray showing apical pleural thickening was 
included.

In June 1995, the RO denied entitlement to service connection 
for residuals of a mouth injury and loss of teeth.  The RO 
notified the veteran of its decision and of his appellate 
rights by letter dated June 16, 1995.  He did not appeal.

In March 1996, the veteran again claimed entitlement to 
service connection for heart and pulmonary disorders.  He 
requested that the RO obtain his medical records from 
Tuskegee VAMC, and this was accomplished.  VA treatment 
records of the veteran dated in 1996 included a diagnosis of 
hypertension.

The RO wrote to the veteran in June 1996 and notified him 
that service connection had previously been denied for 
pneumonia and a heart condition.  The letter informed the 
veteran that to reopen the claims he had to submit new and 
material evidence showing a relationship between his military 
service and his disabilities and medical evidence showing 
that the conditions had been treated since the date of his 
discharge to present.

In July 1997, Chester B. Primm, M.D. reported that the 
veteran was a veteran of World War II who was hospitalized 
and received sutures during active service due to a fracture 
of the anterior left skull.  Dr. Primm further stated that 
since "discharge he has been having 'black out spells' or 
passing out spells that last up to five minutes.  Has 
problems with memory and poor vision.  Wears glasses but has 
a foggy vision.  Has episodes of going to sleep when he sits 
down.  Head injury may have contributed to these problems."  
Dr. Primm did not say when he began treating the veteran or 
for how long or for what conditions.

The veteran underwent VA audiological examinations in July 
1996 and July 1997, VA eye examination in October 1997, VA 
mental disorders examination in November 1997, and VA 
neurological examination in December 1997.

Private treatment records from Randolph County Hospital show 
that the veteran suffered a left hemispheric cerebral 
vascular accident (CVA) with right hemiparesis/paralysis of 
the face and arm in January 1998.

In May 1999, the veteran sought to reopen his claims for 
trauma to the mouth with chronic gum and tooth problems, 
hypertension, and a lung condition.  In support of his claim, 
he submitted copies of his service medical records to the RO.  
He also provided April 1999 statements from Russell D. 
Peterson, D.O. and Robert E. Steele, Chiropractor.  He 
reported that the RO had provided him a complete copy of his 
claims file, which the record reveals he requested in 
December 1998.

Dr. Peterson reported that the veteran had asked him to write 
a letter concerning several medical conditions he had that 
may be service related.  Dr. Peterson stated that the veteran 
"states that he has chronic problems with his gums and teeth 
now wears dentures, and feels that this is . . . service 
related as he did not receive adequate dental care in the 
service . . . [The veteran] also claims he has problems with 
his heart inasmuch as he suffers from hypertension, 
cardiovascular disease and aortic sclerosis.  He also suffers 
with breathing problems related to mild emphysema which may 
be service related . . . This is a do as you will letter."

Dr. Steele indicated that he first examined the veteran in 
May 1998, at which time he gave a history of taking high 
blood pressure medication and of having a stroke.  It was 
noted that the veteran complained of having difficulty 
walking and getting out of breath.  The veteran's blood 
pressure readings were 160/80 and 140/75.

The veteran testified at a video-conference hearing before 
the Board in June 1999 concerning an unrelated claim.  He 
stated that during active service he was working on the wheel 
of a jeep and he did not know if the jeep fell on him or if 
he bumped his head.  He stated that he was unconscious and 
awakened in the hospital and "they was sewing up my head."  
The veteran made no mention of a broken jaw, residuals of 
trauma to the mouth, or pulmonary or heart disorders.

The veteran submitted another letter from Dr. Primm in which 
he reported in July 1999 that he first treated the veteran 
for blackout spells and seizures in November 1965.

In October 1999, the RO found, in pertinent part, that new 
and material evidence had not been submitted to reopen the 
veteran's claims for service connection for residuals of 
trauma to the mouth and loss of teeth, or pulmonary or heart 
disorders.  In an October 1999 letter, the RO notified the 
veteran of its decision and defined "new and material" 
evidence.  A copy of the rating decision was included which 
stated the reasons and bases for the denial.  The veteran 
appealed from the RO's decision to the Board.  On appeal, he 
argued that the evidence he submitted was new and material.

II.  Legal analysis

A.  Procedural

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations confer no substantive rights upon the veteran or 
obligation upon VA beyond those in the VCAA, nor do they 
abrogate any rights of the veteran conferred by the VCAA.  
Consequently the Board may apply them in this case in the 
first instance without prejudice to the veteran.  VAOPGCPREC 
16-92; see Bernard v. Brown, 4 Vet. App. 384, 389 (1993).

VA has a duty to inform the veteran of evidence and 
information necessary to substantiate his claims.  38 
U.S.C.A. §5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45630 
(to be codified at 38 C.F.R. § 3.159(b)).  The October 1999 
rating decision gave the veteran notice of the disallowance 
of his claims, fully informed the veteran of what the 
evidence lacked to reopen his claims and what was necessary 
to reopen his claims.  Moreover, the veteran obtained a copy 
of his VA claims file in December 1998.  Consequently, he was 
absolutely and completely informed of the contents of his 
file as well as its deficiencies in regards of the 
requirements to reopen claims.  In fact, VA first informed 
him of the requirement and character of new and material 
evidence in a letter of June 1996.  Thus, he was in fact as 
well informed about the information and evidence necessary to 
substantiate his claim as a person could be.  For all of 
that, he provided no information about any source of evidence 
other than the specific evidence he submitted.  In light of 
his knowledge of the evidence necessary to substantiate his 
claim and his failure to provide any information about the 
existence of evidence other than the evidence he submitted, 
the Board concludes that the veteran had submitted all 
obtainable evidence.  There is no notice of record of the 
existence of other evidence that VA ought to have informed 
him to submit.

The veteran's representative asserts VA should inform the 
veteran that he could substantiate his claim with "buddy" 
statements reporting 

"(1) what happened in service, (2) 
allegations of continuity of 
symptomatology by the veteran, and/or (3) 
the current severity of any disability at 
issue.  For example, if a lay statement 
from a family member indicating that the 
veteran, during service, told the family 
member of an in-service injury would help 
substantiate that such injury occurred 
during service, please suggest that we 
submit such evidence."

That the veteran's representative cogently articulated a 
means of substantiating a claim reveals that the veteran was 
informed about that type of evidence.  While the VCAA imposes 
duties on VA, it is not intended to produce needless delay by 
compelling VA to duplicate the actions of the veteran's 
representative or to notify him of matters of which he is 
shown to have actual notice.

The new law does not require further action of VA to obtain 
evidence in this case, even if more evidence existed.  This 
is true because the VCAA provides that "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured . . . ."  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  VA's duty to assist the 
veteran by requesting evidence from a federal or non-federal 
custodian, affording him medical examinations, or obtaining 
medical opinions on his behalf articulated in the new 
regulations implementing the VCAA "apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001."  66 Fed. Reg. 45620 (Aug. 29, 2001).  Whereas the 
veteran's claim to reopen the previously disallowed claims in 
this case predates August 29, 2001, the specific requirements 
that VA seek to obtain evidence on the veteran's behalf, 
afford him medical examinations, or obtain medical opinions 
do not apply to his case.  66 Fed. Reg. 45620, 45630-31 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c), (1), (2), 
(3), (4)(iii)).

The veteran's representative also opined that VA should 
afford the veteran medical examination or obtain medical 
opinion to establish a nexus between current conditions and 
service.  As noted above, provision of such assistance to 
substantiate a claim filed before August 29, 2001, is beyond 
the scope of the VCAA.  66 Fed. Reg. 45620 (Aug. 29, 2001).  

VA has no undischarged duty to the veteran under the VCAA.  
Adjudication of this appeal without further action to assist 
the veteran to substantiate his claim poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

B.  Substance

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
residuals of mouth trauma and loss of teeth, cardiovascular, 
and pulmonary disorders.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2001).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2001).  

In September 1994 and June 1995 rating decisions, the RO 
denied the veteran's claims, as discussed above.  The veteran 
was notified of the RO's decisions and of his appellate 
rights by letters dated September 27, 1994, and June 16, 
1995.  He did not appeal.  Thus, those decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2001).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

The regulations adopted pursuant to the VCAA have amended the 
regulatory definition of new and material evidence, effective 
for claims to reopen received on or after August 29, 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001).  As this claim to reopen 
was filed long before that date, it must be considered under 
the regulatory requirements in effect prior to August 29, 
2001.


1.  Cardiovascular and Pulmonary Disorders

At the time of the September 1994 RO decision, the evidence 
of record showed that the veteran was first diagnosed as 
having hypertension in March 1994.  Apical pleural thickening 
was also shown on chest x-ray in March 1995.  Service medical 
records were negative for any complaints or findings of 
hypertension, but showed diagnoses of URIs in February 1956 
and June 1965, as well as x-ray findings a pattern of an 
infiltrate in the lingula of the left lung in September 1965.  
The evidence did not show that the post-service 
cardiovascular or pulmonary disabilities were related to any 
in-service disease or injury.  Any "new" evidence would 
have to bear directly and substantially upon this matter and 
be so significant that it must be considered in order to 
fairly decide the merits of the claims.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has 
cardiovascular and pulmonary disorders that had their onset 
during active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1994, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such conditions are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The copies of the service medical records submitted by the 
veteran were of record at the time of the September 1994 RO 
decision and are therefore not new.  Some of the VA treatment 
records obtained by the RO in 1995 were also of record at the 
time of the September 1994 RO decision and are, likewise, not 
new. 

Further, the new medical records (VA and private) showing 
diagnoses of cardiovascular disease are cumulative.  There 
was medical evidence before the RO in 1994 showing that the 
veteran suffered from cardiovascular disease, diagnosed as 
hypertension.  

None of the new medical records show that the veteran suffers 
from a pulmonary disorder.  As discussed below, Dr. 
Peterson's notation of mild emphysema was nothing more than a 
recordation of history provided by the veteran.  Even 
assuming that the veteran did provide a medical diagnosis of 
emphysema, there was evidence before the RO in September 1994 
showing that he suffered from a pulmonary disability, as 
shown on x-ray in March 1994, and such evidence would be 
cumulative.

Nor do the medical records in any way provide a medical 
linkage of any current cardiovascular or pulmonary disorder 
with the veteran's active service.  There is no medical 
evidence indicating that the veteran has any cardiovascular 
or pulmonary disorders related to any in-service disease or 
injury.  Accordingly, even if new, the Board finds that these 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claims.

The Board is cognizant of Dr. Peterson's statement that the 
veteran "claims he has problems with his heart inasmuch as 
he suffers from hypertension, cardiovascular disease and 
aortic sclerosis.  He also suffers with breathing problems 
related to mild emphysema which may be service related. . . . 
This is a do as you will letter."  Dr. Peterson's statement 
is little more than a recitation of history provided by the 
veteran unenhanced by any additional medical comment.  This 
statement does not demonstrate that based upon his medical 
expertise, Dr. Peterson found any current heart or pulmonary 
disability relating back to service and does not provide a 
basis to reopen the claims.  Cf. Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 
(1995).

Dr. Steele reported the veteran's stroke, several sequelae, 
that he takes blood thinners, and several other symptoms.  
The statement is utterly uninformative as to any matter at 
issue in the claim here under review. 

The veteran asserted in his substantive appeal that Dr. 
Peterson reviewed his service medical records to reach 
conclusions that his claimed conditions began in service.  
Dr. Peterson's statement did not rely on the service medical 
records either by reference or inference.  Its language is 
purely that of relating the veteran's espousal of his 
history, not of a medical conclusion based on analysis of 
medical information informed by historical and current 
medical data.  It is the application of a doctor's medical 
expertise to review of historical medical records that 
distinguishes the product of such a review, not the mere fact 
that the veteran showed a doctor some records before 
soliciting the doctor's transcription of his history as he 
told it to the doctor.

Medical records that do not mention cardiovascular or 
pulmonary disorders, even if new, are not material.  This 
evidence is not so significant that it must be considered in 
order to decide fairly the merits of the claims.  The fact 
that the veteran is presently or was impaired due to other 
medical problems is not a matter in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to September 1994 is not new and material and does 
not serve to reopen the veteran's claims for service 
connection for cardiovascular and pulmonary disorders.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence in this 
case, because nothing in the record suggests the existence of 
evidence that might reopen the finally denied claims.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2001).  VA did not fail to 
meet its obligations to inform the veteran of information 
necessary to substantiate his claim.

2.  Residuals of Trauma to the Mouth and Loss of Teeth

New and material evidence has not been received to reopen the 
veteran's claims for service connection for residuals of 
trauma to the mouth and loss of teeth.  His contentions that 
he has mouth and tooth disabilities that had their onset 
during active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1995, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence). 

The copies of the service medical records submitted by the 
veteran were of record at the time of the June 1995 RO 
decision and are therefore not new.  The treatment records 
provided by the veteran are cumulative, and therefore not 
new.  That the veteran wears dentures is evidence that was 
before the RO in 1995.  The medical records do not in any way 
provide a medical linkage of any current mouth or tooth 
disorder with the veteran's active service.  There is no 
medical evidence indicating that the veteran has any mouth or 
tooth disorder related to any in-service disease or injury.  
Accordingly, the Board finds that these records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

Medical records that do not mention a mouth or tooth 
disorder, even if new, are not material.  This evidence is 
not so significant that it must be considered in order to 
decide fairly the merits of the claim. 

Again, while Dr. Peterson noted that the veteran "states 
that he has chronic problems with his gums and teeth now 
wears dentures, and feels that this is . . . service related 
as he did not receive adequate dental care in the service," 
he was merely recording the history provided by the veteran.  
A bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Evidence received subsequent to June 1995 is not new and 
material and does not serve to reopen the veteran's claims 
for service connection for a skin rash of the feet and 
residuals of trauma to the mouth and loss of teeth.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

VA has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for residuals of trauma to the mouth and 
loss of teeth.  See 38 U.S.C.A. § 5103(a) (West Supp. 2001).  
Accordingly, VA did not fail to meet its obligations to 
inform the veteran of information necessary to substantiate 
his claim.


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a cardiovascular 
disorder is denied.

New and material evidence not having been submitted, 
entitlement to service connection for a pulmonary disorder is 
denied.

New and material evidence not having been submitted, 
entitlement to service connection for residuals of trauma to 
the mouth and loss of teeth is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

